            Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 1 of 8




                   IN TIIE U~ITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAURA JOHNSOJ\;,
4801 Woodbriar Ct
Midlothian, VA 23112
                 Plaintiff
                                                                    19         3787
      v.

THE HARTFORD LIFE AND
ACCIDENT 1:\SL'RA~CE
CO~fPANY
                                                                      FILED
1515 Market Street                                                    AUG 19 2019
Philadelphia, PA 19102                                              KATE BARKMAN, Clark
                  Defendant              .·NO·..                  By           Dep.Oest


                                    COMPLAI~T


      NOW COMES, the Plaintiff, Laura Johnson, by and through her Counsel,

Pond, Lehocky, Stern & Giordano, P.C., and hereby complains of the above

referenced Defendant, The Hartford Life and Accident InsuraI1ce Company,

(hereinafter referred to as" The Hartford"), as follows:

I.    STATEME~T         OF JURISDICTION:

       l.      Jurisdiction is conferred upon this Honorable Court pursuant to 28

U.S.C. § 13$1and29 V.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ER ISA) 29 U.S.C. § 1011, et seq.
           Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 2 of 8




      2.       All acts and occurrences material to the instant causes of action occurred

within the jurisdictional boundaries of this Honorable Court as the denial of the claim

was sent to the Claimant and received at 2005 Yfarket Street, Philadelphia, PA.

II.   FACTS:

      3.       The Plaintiff, Laura Johnson, is an adult and competent individual

with a physical address of 480 I Woodbriar Ct., Midlothian, VA 23112.

      4.       The Defendant, The Hartford, under information and belief, is a business

entity with a place of business located at 1515 Market Street, Philadelphia, 19102

with a corporate headquarters I Hartford Plaza, Hartford, CT 06155.

      5.       The Hartford is a business entity, which issues disability insurance

policies which are governed by the Employee Retirement Insurance Security Act

(ERISA), 2.9 C.S.C. §1011, et seq.

      6.       On a date certain, The I Iartford, issued a policy providing disability

insurance benefits under policy number GLT68 I 086 to the Plaintiff through the

Plaintiffs employer, Amazon.Com Services, Inc.

      7.      The policy of insurance aforementioned provided for an employee

benefit plan as defined and covered under the terms of ERISA.

      8.       At all times material and relevant hereto, all policy premiums due on

behalf of th¢ Plaintiff under said policy were paid.

      9.       At all times materia: and relevant hereto, the Plaintiff performed all
         Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 3 of 8




obligations required of her under said contract of insurance.

       10.   At all times material a.'1d relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by The Hartford to the Plaintiff's

employer through policy number GLT675443.

       11.    On a date certain, the Plaintiff filed an application for long term

disability benefits with The Hartford.

       12.   The Hartford notified the Pla1ntiff that her claim was denied and that

she was not entitled to benefits as her disability was excluded under the pre-existing

conditions clause to the policy.

       13.   The Plaintiff filed an administrative appeal and submitted additional

medical records and opinions of her trea:ing doctors in support of her claim.

       14.   By correspondence dated July 15, 2019, the Hartford denied :he

Plaintiffs administrative appeal and informed her of her right to bring a civil action

disputing the adverse benefit decision.

       15.   The Hartford abused its discretion and acted in a manner serving only

its own business interest when it denied the Plaintiffs claim for disability benefits.

       16.   The actions of the Hartford in denying the Plaintiffs claim for

disability immrance benefits was arbitrary, capricious and made in violation of 29

ll.S.C. § 1001, et seq.

       17.   The actions of the Hartford in denying the Plaintiffs claim for disability
        Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 4 of 8




insurance benefits are contrary to the language of the policy in question.

       18.   The Plaintiff is entitled to disability insurance benefits under the

aforementioned policy as she has satisfied through medical evidence that she meets

the definition of disability under the policy of insurance.

       19.   The   Plain~iff is   entitled to recover the benefits due to her under the

aforementioned insurance policy in accordance with 29U.S.C.§1132.

      20.     As a direct and proximate result of the actions of the Hartford as herein

above more particularly described, the Plaintiff has been caused to incur attorneys'

fees in an amount not yet known.

       21.    As a direct and proximate result of the actions of the Hartford, the

Plaintiff has sustained damages in an amount not yet known to the Plaintiff; however,

upon info!'matio;i anc! belief, such damages will approximate frie amount of benefits

due and owjng to the Plaintiff from     Sep~ember 27,   20 I 8 to the present and continuing

into the future.

       WHEREFORE, the Plaintiff, Laura Johnson, respectfully requests that

judgment be entered against Aetna as follows:

       1.     Ordering Aetna to pay to the Plaintiff, Laura Johnson, long term

              disability insurance benefits from September 27, 2018 to the present and

              continuing into the future as provided for in the policy of insurance;

       2.     Awarding the Plaintiff, Laura Johnson, prejudgment interest on the
' ..   .,,,   ..
                    Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 5 of 8




                        award until the date of judgment;

                   3.   Awarding the Plaintiff's attorney's fees, court costs and otherreasonable

                        costs incurred for the prosecution of the instant action;

                   4.   Granting such other and further relief as the Court may deem just and

                        proper.


                                                         RESPECTFlJLL Y SUBMITTED,


                                                  BY:


                                                         Pond, Lehocky, Stern & Giordano, P.C.
                                                         One Commerce Square
                                                         2005 Market Street
                                                         18'11 Floor
                                                         Philadelphia, PA 19103
                                                         (215)568-7500
 ' ,..,,.
                                      Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 6 of 8

JS 44 (Rev OG/17)                                                                            CIVIL COVRR SHEET
The JS 44 c1vt; cove~ sheet and the mfonnat!on conta:ned herein neither r~Jace nor si;pp:enient me filing and service ofpleadm~s or other papers as reqwr¢d by law, except as
prov,ded ~ ocal r"les of court, Th s form, approved by the :uct.rna: CoarerMce of tl1e United States >11 September : 974, 1s req111red for the wse of the Clerk of Court for the
pt;rpose o. 1r1tiati1~g the crvil docket sheet fSH/1 INS'111UC110NS ON NEX'F PAGE OF THJS FORM)

b~~l~N$6W 8                                                                                                                       T~if~r+1J>J~1e~nd Accident Jnsu~ar.ce Co'Tipa!iy
4801 Woodbrar Ct                                                                                                                  ~515 Market Street
M:dlOthla'.', VA 231 ~2                                                                                                           Pri!adelphia, PA 19'02
  (b) Co,m:y ofRes1de11ce oHirst Listed Pla·ntif~                                                                                  County of Residence of First :..1sted ;)efondant
                                         (fi;'(CEPT IN US PLAIN'              •r CASES)                                                                          (JN U.S l'l..;i!NT/f'FCASbS UNLY.
                                                                                                                                    NOTE          :N ;.,AN;)C'01'DEMNA't;oi,. CASES, USE TH        OCATION
                                                                                                                                                  TH fl TRACT OF ;..AND INVO!.. VE::>

  ( C) Attorne-ys (F'trm Name. Add,·r:s.1,. m'd 1'clephone                    umbcu')                                                Attorneys (fj KMwri,
Michael J Parke'. Esqt..:re
2005 Mart<e! Street
Ph adelph1a. PA 191 C3

II. BASISOFJl!RIS ICTION                                        /'laoean"X"11•0neBo:cOntyJ                                                                                           L PARTIES (Ptrr'a an                        "X" In Ono /Jax/or Pta.,wf!
                                                                                                                                                                                                                         anti 0110 /!ox for Dejondanl)
n   I   i;.S Govemneut                             1'$ 3    Po om; Q"eslion                                                                                                                                                                  l'TF        DEF
            Pia> miff                                          U .~ Gavemmont Not a l'ar/)')                              Citizen of111.s Stnlo                                          Incorporated or Pru1crpa: P\~ce                       0 4       CJ 4
                                                                                                                                                                                           ofllusmess !11 71us State

::J 2 tJ S Oovcrmncnt                                         1vers1ty                                                    Citizen of Another State                                       lnco11>01'llled nm/ Principal Plnce                 a s         CJ   s
            !)cfenda11t                                       (lndlr:ato Citizenship of Part•e.r 111 Item l//)                                                                               ofll,osines• In Another Stale

                                                                                                                                                                                                                                              c     5    a    6

JV. NATURE 0 F Sl:IT (Placa an                                "X' in One Bo> Onty)                                                                                               Cli~k 'iere for Nate.re of Suit Code ::Jcscn lions
 .:::;,c:;-:;"F. ~CONTM GT' _. ''"~'''? r<:;.;.: ''"'' '"""' ,,ff,r';?:ien;T.'>·i.      "' •,.•,,;;.;<,;"-''1-"'": ii',,,~ >,,.·:o:. ,/· •.ciRFEITVltE/l!ENAt:J'Y;.Tc :C:':tf" .; nANKimllTC.Y'~ : :>;;::; -~· '"'' ·. OT!IERSTATUTES·-': '1c,
,, ; IO !nsurnnco                                      PERSO!'<>\L. INJURY                  PERSONAL JNJLRY               0 625 ::lrug Related So.zi,ro               CJ 422 AppenJ 28 USC 'S8                          cJ 37S False Clai'Y\S Act
CJ ;20 Manne                                      [J   3: 0 Airplane                    CJ 365PorsonalhlJUry •                   ot'Properly21 USC881                n      42,3Wlthdrnwal                              tJ    376QM'~om'.31 L;~C
::i : 30 Mi"ler Act                           'o
                                         3: 5 Airplane Prod>1ol                      Product cAal>i!1<y                   CJ 690 Other                                          28 ;_;sc L57                                      1729(a))
CJ ~40 NogohabJe !nstnimcnt                   1
                                                LH1bil1ty                  Cl 367 Health Cn'1>1                                                                                                                         n     400 Srate Ro"pportoon·nout
                                                                                                                                                                                     ,~                                 0
                                              1

CJ : 50 Recovery ofOve,-pnyrnoo'      CJ 320 Assn.<ll, L.iboi &                     Phnrmaceutica:                                                                                                                            4 I0 Ar.:.tmsl
         & Enforco1110111 of Juc!gmont
                                     ,          Slnndcr                             Poraonn: Jq;ury                                                                  0 820 Copynglns                                    :.1   4 30 Bn'1ks and 3m1king
                                                                                                                                                                     n
::J 15: Medi"areAot
CJ 152 Rccov<>1y of ::lefaulled
         Student !..oons
                                     I
                                      CJ 330 Federal f.lmplo)'llrs
                                                Llabilily
                                      0 340 Mn11no
                                                                                    Product Linb1hty
                                                                                        n
                                                                               368 A•bestos l'orsoanl
                                                                                     ln,;ury Prod«Ct
                                                                                                                                                                            830 Pntent
                                                                                                                                                                     0 835 l'ntem. Abb•'eVl•led
                                                                                                                                                                            New Drug App!icat101>
                                                                                                                                                                                                                    I   0
                                                                                                                                                                                                                        CJ
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                              4 50 Co!llmoroo
                                                                                                                                                                                                                              46() Depoo1aliOll
                                                                                                                                                                                                                              470 Racketeer :~f11enced and
         (Excludes Vctcrm\8)          CJ 345 Mnnne Prod\lcl                         !..1nbi'ity                                                                      n  840 ':°'"adernmk                    .                      Col'rupr Orgnn•znuons
0 153 Recovery ofOvcqmyment                     :.,;ab1li1y                   PERSONAL l'ROl'ERTY                                             •. ~..... '?,;,o   •, . ,                ,; •· mi •.,,;,il • • CJ               480 Cr>nS1,mor Cred L
         of Vetcran's 13cnofits      !CJ 350 Motor Vcf·iclc                n 3700lherPrnud                               Ir, 710Fn1r:..UborStundards               0 861 HIA(B95fl)                           ::J             490Cal>lo/Sat rv
O 160 ~tockhatdors' Sir ts           n 355 Motor Vehicle                   n 37 l Truth in Lend>rg                                Aot                              d 862 Black Long (92'.l)                   CJ              850 Securilios/Comniod<t>esf
~"J 190 OOier C<>nlract                        Prod.1ct Lrno1\ity          C1 38C Other Persona!                          '1 720 Labor/Management                  tJ 863 DJWC/DIWW (405(g))                                        l'lxchaugo
CJ 19l Co.1trac1 Prodnct !:.•obf1ty  CJ 360 Other Personal                          Properly ::>amngo                             R 1nuo110                        CJ 864 SS:;) Tille XVI                     CJ              890 Ot!·,er Stoh<!ory Act>01'S
CJ : 96 Fnu1cb•so                              inJ<·'Y                     CJ 385 Proper\y Dnmnge                         :.1 740 R lwny !..nbor Aut               ::J 865 RSl (4CS(g))                       0               89: Agr1culhlrol Acts
                                     t1 362 Persoual :111ury ·                      Product ~rr.bt;i\y                    8 751 fo ily nod Medical                                                                      0     89'3 Envn"Q111nCJit11:; Msuers
                                               Mcd(cni Ma: ,-ach.ce                                                                                                                                                     0     895 f':wdoin of l•1for>%JJOl1
!.<;>~f'§c2REM.~il?R0f1ERU.t<'1ic.'~ ~'';fu(':'(V; 'RI.Cl rrs··~>:<o;:,;;;. 0BR!SONElf'i'E'rii'lO:-.                                                                 •1r>-iiff                  _,CJ·-i.f.!   1n;.i2:              Act
:'.] 210 Ln1•d Co11de<nna1 •01'       P 440 Other Civi. R.glns                 Habens Car,,us:                                       Jploycc ':lc1.1·etnem            ::J 870 T oxes (Us Pio: Miff                      ::J 896 Arbi111lUOll
::J 2.20 forc(..~os~Lrc               b 44; Vot~os                         8 46 3 A:10.1 Det•mco                                  ! coMo Security Ao1                            or ~oferdnM)                           CJ 899 AJn,\J),St/'Qti vc   Pro cod• 'ro
n 23C R~"' :..onso & !)001,11em rJ 442 Hr1p:oymcnt                         n   5; 0 Mot1011s to Vacoie                                                               0 8 71 IRS rlrrc ?ttrly                                      A.ct!Rev1ew or Appcnl of
CJ 24C :orl• lo ;..nnd                :J 443 Hous1"gl                              Sentence                                                                                 26 vSC 7609                                           Agency :)ecls>o'.
CJ 24 5 ~or• Product Lrnbihty                  Accommodat1011s             0 530Gci•cra;                                                                                                                                0 950 ConstrllHionadty of
CJ 29C All 01her Ren! I'rope11y       P 445 Amer wlDi•abi!it1ee • CJ 535 Dcoth Penalty                                                                                                                                        SU11e StntHtcs
                                               HLJ1ploymem                     Other:                                     0 462 Natrirahzn:100 Ap1>l,ca!l011
                                      t: 446 Amer w/Disnbll;tros • CJ 540 Manda111Hs & Oti1er                             :"J 465 Otl>er :iu1mgrnt1011
                                               Othe1·                      a 5SO c.vi: Right1                                     Actions
                                      (1 448 Edueutio"                     CJ 555 Prison Con<l•hon
                                                                           :"J 560 Cm~ Detoloeo ·
                                                                                    Conditions of
                                                                                               Conlltemt'nt

V. 0 R         GI~ fl'loce on X"           '"On• Box On/)')
X   I Ori inal                  CJ 2 Rempvcc: frorn                      ::i 3       Remanded from                   '.J 4 Reinstated or       lJ S Tra11sforrcd from                    C1 6 Mu,tidistnct
      Pro ed.ng                         Statq Court                                  Appel!ate     Court                  Reopened                  A'iothcr District                         Litigation·
                                                                                                                                                         (spee{fy)                            Transfer
                                                        Ctte the C S Cw::        St~tL:te   .;nder which you are fillllg (IJ111w1 ci1aj11r~1flcttmwl "1aa1t•~· 1111/e.vs tlivorrityJ
                                                         29 L:SC 10C1
                                                        Dnef descnpt1on of cu~se
                                                         THIS IS AN APPEAL OF A DENlA!.. OF LONG TERM DISABILITY BE'\JEF TS LN:JER ERISA
VII. lEQVESTED I'.\f                                    0 CH::CK ;F THIS IS A CLASS ACT I0"1  DEMAND$                  CHECK YES on y ;f <!err.anded ,.,
     COMPLAINT:                                              ~NDER Rl:l.E 23, F.RCv P                                                                                              JJ.:RY DEMAND;                               '.1 Yes
VITI, RELATED CASE(S)
                                                           (See tnsirucuom)
      IF ANY                                                                                                                                                                 DOCKE'f NLJM3ER




                                         AMQlJl\/';'                                           J\P PLYING     IF'~                                  ;uooa                                        MAO          :u::ioc




                                                                                                                                                                                                                                  AUG 19 2019
                          Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 7 of 8
                                                                L!'HTED STATES DISTRICTCOlffiT
                                                      FOH Tlill EASTERN DISTRICT OF PENNSYLVANIA                                        19                  3737
                                                                          DESIGNATION FORM
                   (lo be used by counsel or prose plamttjf to t11dicate the category of the case for ihe pwpose of assigmnent to the approprtale ca!enrfarJ

Address of Plaintiff:----
                                                           4801 WOODBRIAR CT, MIDLOTHIAN, VA 23112

Address of Defendant: > - - - -                          1515 MARKET STREET, PHILADELPHIA, PA 19102

Place of Accident,        Inci~ent     or Trunsactiorr _              2005 MARKET STREET, PHILADELPHIA, PA 19103


RELATED ("'ASE, IF ANY.•
                                       NIA                      Judge                           NIA                             Date Terminated
Case Number                                                                -----                -   ---
C:vL cases are deemed related when Yes :s answered to un)' of the fo!low:ng q><estlons

     ls th~ case :-elated to property i".ch1c'.ed in an eari:er ni;r.-..bered suit pe::ding or within one yeru·
     prev:oi1sly terminated action in this coi.rt?
                                                                                                                                   YesD                No[{]
2    Does this case involve the same issue ofthct or grow o~t oftl1e sa:,1e transaction as a prim suit
     pending or within one year pt·evtously terminated action in this court?
                                                                                                                                   YesD                No[{]
3    Does this case h11o!ve the validity or infhngement of a patent a: ready in s:1it or any earlier
     numbered case pend,p_g 01· within one year prev10usly, · ,lnated action of this court?
                                                                                                                                   YesO                No   [{l
4    ls th:s case a seccnd or success1ve habeas corpus, s ia; se 'J:ity appea:, or prose ci11i: rtg:1ts
     c-ase fi!ec! b)' the same indiv1d,1al?
                                                                                                                                   YesO                No [ZJ
I certify that, to r:.1)' know:edge, the w:thic case
t:::s court except as no:·ed above.
DATB      08/14/2019                                                                                                                              93024
                                                                                                                                           Artorney ! D II (If applfcab!ej


CIVIL: (!'lace av In one c:1legory only)

A.         /i'r!rleral Qirest1011 r'm·es.                                                  B.       D/Perslty J11rlsif/ctlo11 Cases.

D    I     !1:dcrnnity Contr~ct, Mar<nc Contrnct, and A:: Other Contracts                  01             Insurance Contract and Other Contracts
[J   2     PELA                                                                            c        2    Airplane Persona: : n;ury
D    3     :or.es Act-Perso,1al ln;ury                                                     D        3     Assault, Defamation
[l   4     Antitrust                                                                       []4.          Marine Personal Injury
D    5    Patent                                                                           D s           Motor Veh1c:c Personal lnJc:ry
n    6    Labor-Management Relations                                                       D
                                                                                           D
                                                                                                    6.   Other Personal In]ury (Please speciJYJ. _
D    7    Civil Rights                                                                              7.   Products Liability
D    8.   Habeas Corpus
     9 Seci:r~ties Acl(s) Cases
     10. Socia: Security ftev:ew Cases
                                                                                           g~            Products Liabihty -- Asbestos
                                                                                                         Ail ot.'1er Diversity Cases
                                                                                                          (Please speclfY) _ _         __ _
     l 1. All other federa( Question Cases
           (Plecrsespecify]     --+---                E~SA       __


                                                                          ARilITRA TION CEIHIP'ICAT!ON
                                                  (The eflec1 of !fits ceniflcollon IS to remove lhe case from eligibt/lty for arbitration)

I,         MICHAEL              J. PARKER                _, counsel of record or pro so p:airt1ff. do hereby certify

           Pul'suant to Local Civil Rule 53 .2, § 3(c) (2), that to the best ofrny know:edge and hchef, the dmnages recoverable 1n this civil action case
           exceed the sum of$150,000.00 exolcis1ve of interest flf'd costs.

           Relief other than ~11011etary damages is sought.


           8/14/2019                                                                                                                              93024
                                                                                                                                          Altomey ID. II ({f appl1col;le)

"<OH: A tna) de    ~ovo   wi:: be~ trial by ;.icy ou:y 1ftl'ere has been cornpharce with F RC P     38




                                                                                                                                                          AUG 19 · 2019
             Case 2:19-cv-03737-GAM Document 1 Filed 08/19/19 Page 8 of 8




                             JN THE CNITED ST A TES DISTRJCT CO CRT
                          FOR THE EASTERN DISTRICT OF PE1'.'NSYLVANIA

LAURA JOFJNSON,
                          P!ai:ltiff

        v.
                                                                                           19             3737
THE HARTFORD LIFE Ai':D
ACCIDENT :rssURANCE COMPANY
                          Defendant                          NO:

CASE   MANAGEm~              TI{ACK l)ESIGNA TION FORM

In accordanc¢' with the Civi: Justice Expense and dt:lay Reduction Plan of this coui1, counsel for plain~iff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the p!an set forth on the reverse slde of this
form.) In the. event that a defendant does not agree w!th the plaintiff regarding said designatior:, that
defendant shall, with :ts first appearance, submit to tl1e clerk of court and serve on the Plair.tiff and all other
parties, a Case Management ·.:·rack Description For:n specifying the track to wl:ich that defendant believes
the case should be assigned.

SELECT O!'NE OF THE          FOLLOWL~G        CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. §2241 through §2255                                         ( )

(b) Social Security- Cases request:ng review ofa decision of the Secretary of Health
    and lfoman Services denying plaintiff Social Security Benefits.                                           (

(c) Arbitndon - Cases reqL;::·ed to be desigua:ed fer arbi:ration under Local Civil Rale 53.2                 ( )

(d) Asbestos""" Cases involvmg claims for persona: inj:Jry or property damage from
    exposure to asbestos.                                                                                     ( )

(e) Special Management - Cases that do not fa:J ir.~o tracks (a) throt:gh (d) that are
    commonly referred to as complex and that need special or intense rna.aagement by
    the court~ (See reverse side of tl1is form for a detailed explanation of special
      management cases.)

(f)   Standard Management - C



_?~i/4-
Da~!.
                            _ _..........,==
                                  Michael J. Parker
                                             Attorney-at-law
                                                                                Laura Joh=n=so~n=-----­
                                                                               Attorney For Plaintiff

 215-568-7500                      _2 I 5-586..:-317L                            Mpar!wr(a)d1sabilit;iustice com
Telephone                          PAX number                                   E-Mail Add:"ess




                                                                                                                  AUG 19 2019
